DETAILED ACTION
Allowable Subject Matter
Claims 1-14 are allowed.  The prior art of record neither anticipates nor renders obvious to one having ordinary skill in the art the production of a copolymer satisfying the presently claimed structure.  JP 3167226, representative of the closest prior art of record, discloses a block copolymer comprising a polyimide segment and a poly(meth)acrylic ester segment. The resulting block copolymer, however, is structurally different from the presently claimed block copolymer. Accordingly, the present claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765